Citation Nr: 1136156	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for impetigo of the face and back.

2.  Entitlement to service connection for a right knee disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This case comes before the Board of Veterans' Appeal (Board) on appeal of an August 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran's claims folder was subsequently transferred to the VA RO in Denver, Colorado.

This case was previously before the Board in September 2009, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review,

For reasons which will become apparent, this appeal is once again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

On April 22, 2009, the Veteran was afforded a hearing before a traveling Veterans Law Judge at the VARO located in Denver, Colorado.  

In correspondence of July 2011, the Veteran was informed that the Veterans Law Judge who had conducted his April 2009 hearing was no longer employed by the Board.  In that same correspondence, the Veteran was informed that, although a decision could be reached on the appellate record as it currently existed, the Board would like to offer him the opportunity to testify at another hearing.

In August 2011, the Veteran informed the Board that he would like to appear at a hearing before another Veterans Law Judge at his local RO.

The Veteran has not yet been afforded that hearing before a Veterans Law Judge.  Nor has his request for such a hearing been withdrawn.

Accordingly, the case is once again REMANDED to the RO/AMC for the following action:

The RO/AMC should take appropriate action to schedule 
the Veteran for a hearing before a traveling Veterans Law 
Judge at the RO located in Denver, Colorado.  A copy of the 
letter scheduling the Veteran for that hearing, along with a 
transcript of the hearing, should be included in the claims
folder.

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


